                       Case 1:20-cv-03589-JEB Document 7 Filed 12/11/20 Page 1 of 2

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                             District of Columbia


             STATE OF NEW YORK, ET AL.                                 )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.     20-cv-03589-JEB
                                                                       )
                      FACEBOOK, INC.                                   )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Facebook, Inc.
                                           1601 Willow Road
                                           Menlo Park, California 94025




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Arthur T. Durst
                                           Office of the Attorney General for the District of Columbia
                                           400 6th St., N.W., 10th Floor
                                           Washington, D.C. 20001



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  ANGELA D. CAESAR, CLERK OF COURT


Date:        12/11/2020                                                                           /s/ Tonya Hightower
                                                                                             Signature of Clerk or Deputy Clerk
Case 1:20-cv-03589-JEB Document 7 Filed 12/11/20 Page 2 of 2
